        Case 3:20-cv-30024-MGM Document 19-1 Filed 05/29/20 Page 1 of 8



                             UNITED STATES DISTRICT COURT
                              DISTRICT OF MASSACHUSETTS

 JOHN DOE,
                Plaintiff
        v.                                            No. 3:20-cv-30024
WILLIAMS COLLEGE,
                Defendant

                            [PROPOSED] PROTECTIVE ORDER

       Pursuant to Fed. R. Civ. P. 26(c), the following provisions shall govern the disclosure and

use of confidential information disclosed in the course of discovery in this Action, including but

not exclusively all designated deposition testimony, interrogatory answers, documents, and other

discovery materials.

                                            Definitions

       1.       “Confidential Information” means any information in any form (including

without limitation a document, electronically stored information, witness testimony, or response

to written discovery), which (a) is provided by a Party or third party in the course of discovery in

this Action, (b) contains any student, employee, business, financial, proprietary or other

commercially or personally sensitive Information, including the identity of the Plaintiff, who is

proceeding under the pseudonym “John Doe,” the identity of the complainant in the underlying

conduct matter at Williams, who is identified in the complaint as “Sally Smith,” and information

likely to reveal the identity of either Doe or Smith, and (c) a Party has designated as

Confidential Information in accordance with the terms of this Protective Order.

       2.      “Designating Party” means the Party that designates the information at issue as

Confidential Information pursuant to this Protective Order.
        Case 3:20-cv-30024-MGM Document 19-1 Filed 05/29/20 Page 2 of 8




                            Designation of Confidential Information

       3.      A Party shall designate a document or other information as Confidential

Information only if (a) the Party providing the information believes in good faith that the

information is within the definition of “Confidential Information” above, or (b) the Party or

third-party providing the information has a legal responsibility to another person or entity to

preserve the private, confidential, or proprietary nature of the Information. Without limiting the

foregoing, Confidential Information shall include all “education records” as that term is defined

under the Family Educational Rights and Privacy Act of 1974, 20 U.S.C. § 1232g (“FERPA”).

       4.      A Party may designate any document as Confidential Information by placing or

affixing the words “CONFIDENTIAL INFORMATION” on the document in a manner that will

not interfere with the legibility of the document and that will permit complete removal of the

designation. Documents shall be designated as Confidential Information prior to or at the time of

the production or disclosure of the documents. The designation as Confidential Information does

not mean that the document has any status or protection by statute or otherwise except to the

extent and for the purposes of this Order.

       5.      Any Party may designate the appropriate portions of any deposition transcript or

videotaped deposition transcript (including exhibits) as containing Confidential Information by

so advising the deposition reporter in the course of the deposition and indicating in the

deposition transcript and on the videotape what portions of the testimony (or deposition exhibits)

were so designated, or by so advising all other Parties of the pages designated as Confidential

Information within fourteen (14) days after receipt of the transcript by the Designating Party.
        Case 3:20-cv-30024-MGM Document 19-1 Filed 05/29/20 Page 3 of 8



Until fourteen (14) days have passed after the receipt of any transcript by the Designating Party,

the entire transcript and videotape shall be deemed to contain Confidential Information.

       6.      Any Party may designate documents produced by third parties pursuant to

subpoenas as Confidential Information. Counsel for the subpoenaing party must promptly

disclose the subpoenaed documents to all other counsel of record, who have fourteen (14) days

from the date of receipt of the documents to designate any of the documents as Confidential

Information. Until fourteen (14) days have passed after receipt of the documents by the

Designating Party, the documents shall be deemed to contain Confidential Information.

       7.      Inadvertent failure to designate information as Confidential Information at the

time of production pursuant to this Protective Order may be remedied by supplemental written

notice given by the Designating Party. Upon receipt of such notification, all documents,

materials, or testimony so designated or re-designated shall be fully subject to this Protective

Order as if they had been initially so designated.

                    Challenges to Designation as Confidential Information

       8.      Any designation or non-designation of information as Confidential Information is

subject to challenge by any Party. If a Party elects to object to a designation or non-designation

of information as Confidential Information, or to dispute the limitations on access to be accorded

such information under this Protective Order, such Party shall provide to the Party that produced

the information written notice of its disagreement and shall specifically identify the information

in dispute. If, despite a good faith effort, the dispute cannot be resolved informally by the

Parties, the Party contesting the designation, non-designation, or restriction on access may seek

relief from the Court in accordance with the Federal Rules of Civil Procedure and the Local

Rules for the U.S. District Court for the District of Massachusetts. The Party asserting the
        Case 3:20-cv-30024-MGM Document 19-1 Filed 05/29/20 Page 4 of 8



designation of information as Confidential Information shall bear the burden of demonstrating

that the information is entitled to protection from disclosure under applicable law. Pending the

Court’s ruling, the Party contesting the designation shall continue to treat the information in the

manner required by this Protective Order. Failure to seek relief from the Court within thirty (30)

days of the notice waives any designation of the information as Confidential Information.

                     Restrictions on Use and Further Disclosure of Information

       9.      Except with the prior consent of the Designating Party or upon prior order of the

Court, information designated as Confidential Information shall not be disclosed by any Party to

any person other than the following:

               (a)       the Parties and their officers, administrators, and trustees, solely for the
                         purpose of prosecuting, defending, appealing, or settling the action;

               (b)       counsel for the Parties, including in-house counsel, and the secretaries,
                         legal assistants, or other support personnel who are employees of the
                         Parties’ counsel to the extent reasonably necessary to assist the Parties’
                         counsel in this litigation;

               (c)       experts, consultants, and litigation support vendors not employed by any
                         Party, but who are expressly retained to assist counsel of record for the
                         Parties and the employees of such persons;

               (d)       the Court, Court personnel, and jurors;

               (e)       court reporters and videographers who are retained to transcribe or
                         videotape testimony in this action;

               (f)       any deponent in this action;

               (g)       actual or potential witnesses in this action, to the extent reasonably
                         necessary to assist the Parties’ counsel in this litigation;

               (h)       the Parties’ insurers and their counsel; and

               (i)       mediators or other persons engaged in alternative dispute resolution.

       10.     Any person entitled to receive Confidential Information pursuant to Paragraph

9(c) or 9(g) shall, prior to receiving such Information, read this Protective Order and execute an
        Case 3:20-cv-30024-MGM Document 19-1 Filed 05/29/20 Page 5 of 8



Acknowledgement and Agreement in the form attached as Exhibit A, indicating that he or she

has read this Protective Order and will abide by its terms. The signed statement shall be retained

by counsel disclosing the Confidential Information.

       11.     If information designated as Confidential Information is disclosed to any person

other than in the manner authorized by this Protective Order, the person responsible for the

disclosure must immediately bring all pertinent facts relating to such disclosure to the attention

of counsel for all Parties and, without prejudice to other rights and remedies of any Party, shall

make a reasonable, good-faith effort to retrieve such information and to prevent further

disclosure by it or by the person who received such information.

       12.     Information designated Confidential Information may not be filed on the Court’s

public docket unless (a) the filing Party has filed a motion to impound pursuant to Local Rule 7.2

and the Court has denied a motion to impound, (b) the Parties agree to waive the designation of

the information as Confidential Information, (c) the Parties agree to redactions of references to

the Confidential Information, or (d) the designation of the information as Confidential

Information has been removed by the Court pursuant to Paragraph 8 above.

                                           Miscellaneous

       13.     All provisions of the Protective Order restricting the use of confidential

information obtained during discovery shall continue to be binding after the conclusion of this

action, including all appeals, until further order of the Court, unless the Parties agree otherwise in

writing. Any and all originals and copies of Confidential Information designated by the Parties

shall, at the request of the Designating Party, be returned to the Designating Party or destroyed at

the Designating Party’s expense, within one month after a final judgment has been entered in this

action and the time for appeals has expired, except that counsel for each Party may maintain in
        Case 3:20-cv-30024-MGM Document 19-1 Filed 05/29/20 Page 6 of 8



their files copies of each pleading and litigation document filed with the Court, each written

discovery request and written response thereto, and each deposition transcript. Nothing in this

paragraph shall require any Party to destroy attorney work product or attorney-client

communications that contain or reflect Confidential Information.

       14.     Neither this Protective Order nor any Party’s designation of information as

Confidential Information shall affect the admissibility into evidence of the information so

designated.

       15.     Nothing in this Protective Order constitutes an agreement regarding the scope of

discovery.

       16.     If a Party determines that he or it has inadvertently produced documents or

materials that are subject to a claim of privilege or immunity, or otherwise protected from

disclosure, the Party shall inform counsel for each other Party of the inadvertent production in

writing, and counsel for each Party shall take reasonable steps to ensure that all known copies of

any such documents are promptly destroyed or returned to the disclosing Party. Inadvertent

production of privileged or otherwise protected discovery materials will not be deemed to have

waived any privilege.

       17.     This Order shall take effect when entered and shall be binding upon all counsel

and their law firms, the Parties, and persons made subject to this Order by its terms.

SO ORDERED:



________________________________

Date ____________________________
        Case 3:20-cv-30024-MGM Document 19-1 Filed 05/29/20 Page 7 of 8



EXHIBIT A


                             UNITED STATES DISTRICT COURT
                              DISTRICT OF MASSACHUSETTS

 JOHN DOE,
                Plaintiff
        v.                                            No. 3:20-cv-30024
WILLIAMS COLLEGE,
                Defendant

                        ACKNOWLEDGEMENT AND AGREEMENT

       I hereby certify that I have read the Protective Order entered in the above-captioned

litigation. I hereby agree to be bound by the terms of the Protective Order and to submit

personally to the jurisdiction of this Court for purposes of enforcing my agreement to be bound

by the terms of the Protective Order.

       I hereby agree that I will use any documents or other material designated as

“CONFIDENTIAL INFORMATION” in accordance with the Order solely for the purposes of

the above-captioned case, and not to disclose any such documents or information derived directly

therefrom to any other person, firm or concern.


_____________________________
Signature

_____________________________
Printed name

_____________________________
Date
        Case 3:20-cv-30024-MGM Document 19-1 Filed 05/29/20 Page 8 of 8




                                      Certificate of Service

        I certify that on May 29, 2020, this document was filed through the Electronic Case
Filing System of the United States District Court for the District of Massachusetts and will be
served electronically by the Court to the Registered Participants identified in the Notice of
Electronic Filing.

                                                  /s/ Elizabeth H. Kelly
                                                  Elizabeth H. Kelly



82845587v.3
